      Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

Shavar Lobban,                              )
                                            )
            Plaintiff,                      ) Civil Action File No.:
                                            )
                                            )
      v.                                    )
                                            )       COMPLAINT WITH
Linda Strumph and U.S. Equities             )    JURY TRIAL DEMAND
Corp.,                                      )
                                            )
            Defendants


                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. § 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                      PARTIES

      1.    Plaintiff, Shavar Lobban, is a natural person who resides in Fulton

County, Georgia.




                                        1
       Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 2 of 14




      2.     Defendant, U.S. Equities Corp, (hereinafter USEQ) is a New York

corporation not authorized to do business in Georgia. Defendant may be served

with process via its registered agent, Linda Strumph, Esquire.

      3.     Linda Strumph, hereinafter “Strumph”, is an individual licensed to

practice law in the State of New York.          She is also the registered agent for

Defendant USEQ and, upon information and belief, has a management position

within that company.

                              JURISDICTION AND VENUE

      4.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      5.     This Court has personal jurisdiction over Defendants because

Defendants have availed themselves of the jurisdiction of the State of Georgia in

their respective efforts and actions against the Plaintiff.

      6.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.




                                           2
      Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 3 of 14




      7.     Venue is proper in the Atlanta Division because the conduct

complained of herein occurred in Fulton County.

                              FACTUAL ALLEGATIONS

      8.     Plaintiff is allegedly obligated to pay a consumer debt arising out of

credit card debt used for the purchase of ordinary goods and services and is

therefore, a “consumer”, as that term is defined by 15 U.S.C. § 1692a(3).

      9.     Defendant USEQ’s principal business is the purchase of consumer

debt and the collection of those accounts for its commercial benefit. Defendant

regularly collects, or attempts to collect, directly or indirectly, debts owed or due,

or asserted to be owed or due, to a third party. Defendant is therefore a “debt

collector” as that term is defined by 15 U.S.C. § 1692a(6).

      10.    Defendant Strumph is an attorney that devotes considerable resources

to and generates substantial revenue from the collection of consumer debt.

Strumph is therefore a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6).

      11.    Defendants each use interstate commerce and/or mail in its business in

the collection of consumer debts.

      12.    USEQ purchases, and collects upon, defaulted consumer debt and

seeks collection on thousands of such accounts annually.

                                          3
      Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 4 of 14




      13.    Strumph has acted as the Plaintiff’s attorney in numerous debt

collection lawsuits in the State of New York and has on a consistent and regular

basis acted as USEQ’s counsel for this purpose. Moreover, she holds an ownership

and or management position within USEQ

      14.    Upon information and belief, USEQ issued work standards, directives,

and/or guidelines to Strumph which contained instructions, controls, and rules

governing the steps Strumph could and could not take to attempt to collect debts

including the filing and prosecution of lawsuits, and obtaining, maintaining, and

renewing judgments.

      15.    Upon information and belief, these instructions, controls, and rules as

described in the preceding paragraphs included steps, if any, which Strumph was

required to take to investigate the accuracy of the address which Strumph had for a

consumer before filing and/or serving a lawsuit against a consumer.            Upon

information and belief, these instructions, controls, and rules controlled and/or

substantially affected all the actions Strumph took regarding state court actions on

behalf of USEQ.

      16.    All actions alleged in this complaint taken by Strumph were taken in

her role as the attorney and/or debt collector and agent for collection for USEQ.




                                         4
      Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 5 of 14




      17.    Upon information and belief USEQ purchased a defaulted credit card

account allegedly owed by the Plaintiff. USEQ enlisted Strumph as its attorney to

obtain a judgment against the Plaintiff and to otherwise collect on the account.

      18.    On April 28th, 2006, the Strumph obtained a default judgment against

the Plaintiff and in favor of USEQ for $4,528.83 in the District Court of Nassau

County, New York (hereinafter “the judgment”).

      19.    The judgment was taken on a motion filed by Strumph as USEQ’s

attorney. In their motion the Defendants represented to the Nassau County Court

that the Defendants had effectuated valid service upon the Plaintiff on February

22nd, 2006. The Defendants represented to that court that at the time of service

Plaintiff resided at 1402 Forest Avenue, Baldwin, New York, 11510.

      20.    Contrary to the Defendants’ representations to the New York State

Court, the Plaintiff did not reside at the Baldwin, New York address on February

6th, 2006. He had, in fact, relocated to the state of Georgia over a year earlier.

      21.    The Plaintiff been a resident of Georgia since at least January 2005 to

present and his residency in Georgia has been uninterrupted.

      22.    The judgment obtained by the Defendants in April, 2006 was based

upon a fraud upon the Nassau County District Court.




                                           5
       Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 6 of 14




       23.   Over the next several years, the Plaintiff has communicated

sporadically with the Defendants. Plaintiff has repeatedly advised the Defendants

that he never received the lawsuit that resulted in the judgment of April 26 th, 2006

and that he has lived in Georgia since prior to that date. Thus, the Defendants have

had actual knowledge that at the time they obtained their judgment against the

Plaintiff, the Nassau County First District Court did not have jurisdiction over the

Plaintiff.

       24.   Notwithstanding this knowledge, the Defendants have continued to

attempt to collect the debt owed on the basis of the fraudulently obtained

judgment.

       25.   On July 6th, 2020, the Defendants filed a second complaint in the

District Court for the County of Nassau, New York in which they referenced the

judgment issued on April 28th, 2006 seeking to renew that judgment.

       26.   The Defendants served the Plaintiff with a copy of this suit and

summons by mail received by the Plaintiff at his Georgia address. The summons

served upon the Plaintiff requires him to appear in the District Court for the

County of Nassau, New York and there to answer Defendant’s complaint or risk

relief being granted against him.




                                         6
       Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 7 of 14




      27.     As was the case in Defendants’ obtainment of the first judgment

against the Plaintiff, the Defendants have actual knowledge with respect to this

most recent action that the District Court of Nassau County does not have

jurisdiction over the Plaintiff. Moreover, Defendants have actual knowledge that

seeking legal relief against the Plaintiff in an improper and inconvenient venue and

forum is an unlawful act.

      28.     The representations made by the Defendants to the District Court of

Nassau County, New York with respect to this most recent action are false and

materially misleading in that they are based upon a judgment the Defendants know

to be invalid.

      29.     The actions of the Defendants concerned and worried the Plaintiff

resulting in his obtaining legal counsel to determine his best course of action.

                               INJURIES-IN-FACT

      30.     The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health,

Inc., 654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th

Cir. 2016).

                                          7
       Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 8 of 14




      31.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      32.    Violation of statutory rights are not a “hypothetical or uncertain”

injury, but one “that Congress has elevated to the status of a legally cognizable

injury through the FDCPA.” McCamis, at 4, citing Church, at 3.

      33.    Defendants are subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      34.    Defendants’ acts and omissions caused particularized harm to the

Plaintiff in that they have sued him in an improper and illegal forum resulting in

his having to obtain counsel.

      35.    Accordingly, through the violation of Plaintiff’s statutorily created

rights under the FDCPA, Plaintiff has suffered an injury-in-fact sufficient to

establish Article III standing.

                                    DAMAGES

      36.    As a result of the Defendants’ actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:




                                          8
       Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 9 of 14




      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

      b.)    Uncompensated time expended away from work and or activities of

daily living, to confer with counsel regarding the Defendants’ collection efforts;

      c.)    The Plaintiff has incurred attorney fees prior to the filing of this action

as a result of consulting with counsel related to the newest suit brought by

Defendants; and,

      d.)    Anxiety and worry caused by concern that Plaintiff was being sued in

a court of law hundreds of miles from his residence. The anxiety and worry

experienced by the Plaintiff was sufficient to negatively affect his demeanor, his

ability to engage in daily activities, resulted in sleeplessness, and adversely

affected his relationships with others.

                              CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et. seq.

      37.    Plaintiff incorporates by reference paragraphs 1 through 36 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

                                           9
      Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 10 of 14




      38.      15 U.S.C. § 1692e specifically prohibits the use of any false,

deceptive, or misleading representations or means in connection with the collection

of any debt.

      39.      The use of “or” in § 1692e means a representation violates the

FDCPA if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674

F.3d 1238, 1241 (11th Cir. 2012).

      40.      The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      41.      Moreover, the least sophisticated consumer is not to be held to the

same standard as a reasonably prudent consumer. The least sophisticated

consumer, though not unreasonable, is "ignorant" and "unthinking," "gullible,"

and of "below-average sophistication or intelligence," Pinson v. JPMorgan Chase

Bank, Nat'l Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir.

Nov. 12, 2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)




                                         10
      Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 11 of 14




       42.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

       43.    Defendants’ representations to the Nassau County District Court, New

York in its most recent suit were materially misleading and a violation of 15

U.S.C. §§ 1692e, 1692e(5) and 1692e(10).

       44.    The Defendants’ actions in bringing a second suit against the Plaintiff

in an inconvenient forum is a violation of 15 U.S.C. §§ 1692e, 1692e(5) and

1692e(10).

Violations of 15 U.SC. § 1692f and its subparts

       45.    The conduct of the Defendants as described herein was unfair and

unconscionable. It preyed upon perceived lack of sophistication of the Plaintiff.

       46.    The conduct of the Defendants violated other provisions of the Act to

facilitate collection.

       47.    Defendant’s conduct violated 15 U.S.C. § 1692f.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                            O.C.G.A. § 10-1-390, et seq.




                                         11
      Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 12 of 14




      48.    Plaintiff incorporates by reference paragraphs 1 through 36 and 38

through 47 as though fully stated herein.

      49.    O.C.G.A. § 10-1-390 et seq is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      50.    The purpose of the GFBPA, is to protect consumers from unfair

and/or deceptive practices in the conduct of any trade or commerce in part or

wholly in the state. O.C.G.A. § 10-1-391.

      51.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15

U.S.C. § 45(a)(1), which implements the FDCPA.

      52.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      53.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      54.    Defendant’s conduct has implications for the consuming public in

general.

      55.    Defendant’s conduct negatively impacts the consumer marketplace.




                                           12
       Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 13 of 14




       56.     Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

       57.     As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-

399(a).

       58.     As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

       59.     As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

       60.     Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                       TRIAL BY JURY

       61.     Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

       a.)     Plaintiff’s actual damages;

                                             13
     Case 1:20-cv-04972-CC-AJB Document 1 Filed 12/08/20 Page 14 of 14




      b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

      c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

      d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-

399(a) & (c);

      e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-

399(d); and

      f.)     Such other and further relief as may be just and proper.

      Respectfully submitted this 25th day of November, 2020.


                                      BERRY & ASSOCIATES

                                        /s/ Matthew T. Berry
                                        Matthew T. Berry
                                        Georgia Bar No.: 055663
                                        matt@mattberry.com
                                        Matthew Landreau
                                        Georgia Bar No.: 301329
                                        mlandreau@mattberry.com
                                        2751 Buford Highway, Suite 600
                                        Atlanta, GA 30324
                                        Ph. (404) 235-3300
                                        Fax (404) 235-3333

                                        Plaintiff’s Attorneys




                                          14
